DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 9/1/2022 is acknowledged.  Claims 1, 4, 15, 19 have been amended.  Claims 21-25 have been added. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8, 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites “wherein the first section of the first semiconductor layer comprises an n-type dopant, and the first section of the second semiconductor layer comprises a p-type dopant”.  The specification of the instant application does not have support for this limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2017/0012000 A1) in view of Lim et al. (US 2021/0036121 A1).
Regarding claim 1, Tseng teaches a structure (device in Figs. 1-6 of Tseng) comprising: 
a semiconductor body (fin 101 in Fig. 6) including a top surface (top surface of fin 101), a first cavity (cavity of the right S/D 180 of the left gate structure 170), a second cavity (cavity of the left S/D 180 of the right gate structure 150/152 in Fig. 6), and a third cavity (trench 103 in Fig. 2) laterally positioned between the first cavity and the second cavity; 
a first gate structure (left gate structure 170 in Fig. 6) and a second gate structure (right gate structure 150/152 in Fig. 6) extending over the semiconductor body, the first gate structure adjacent to the second gate structure; 
a semiconductor layer (epitaxial material filled in the cavities to make the S/D regions 180 in Fig. 5 of Tseng, as described in [0022]) including a first section (right S/D region 180 of the left gate structure 170. For ease of referencing, this is labeled as the first section 180 hereinafter) in the first cavity and a second section (the S/D region 180 to the left of the right gate structure 150/152. For ease of referencing, this is labeled as the second section 180 hereinafter) in the second cavity, the first section of the semiconductor layer laterally positioned between the third cavity and the first gate structure (as shown in Fig. 6 of Tseng), and the second section of the semiconductor layer laterally positioned between the third cavity and the second gate structure (as shown in Fig. 6 of Tseng); 
a shallow trench isolation region (the right STI region 102 as shown in Figs. 1-2) positioned in the semiconductor body adjacent to the second gate structure; and 
a first isolation structure (structure in the middle trench 103, as shown in Fig. 2 of Tseng) laterally positioned between the first section and the second section of the semiconductor layer (as shown in Fig. 6 of Tseng), the first isolation structure including a first dielectric layer (dielectric material 104 in the trench 103) and a first sidewall spacer (133 of the dummy gate structure 130), the first sidewall spacer having a first section (left spacer 133 of gate structure 130) and a second section (right spacer 133 of gate structure 130), and the first dielectric layer including a first portion (portion of the middle isolation structure at level below the top surface of the fin 101) in the third cavity, 
wherein the semiconductor body includes a first portion (portion of fin 101 between the first section 180 and the middle isolation structure) laterally between the first cavity and the first portion of the first dielectric layer (as shown in Fig. 6 of Tseng), the semiconductor body includes a second portion (portion of fin 101 between the third S/D region 180 from the left, and the middle isolation structure) laterally between the second cavity and the second portion of the first dielectric layer (as shown in Fig. 6 of Tseng), the second gate structure extends across a third portion (channel region under the right gate structure 150/152 in Fig. 6) of the semiconductor body, the third cavity extends to a depth relative to the top surface of the semiconductor body that is greater than the depth of the first cavity and the second cavity, and the second section of the semiconductor layer, the second portion of the semiconductor body (as shown in Fig. 6, the channel region of the gate structures extend deeper than the S/D regions 180, the isolation structure in the middle trench 103), and the third portion of the semiconductor body are positioned between the first isolation structure and the shallow trench isolation region (as shown in Fig. 6 of Tseng).  
But Tseng does not teach that the first dielectric layer including a second portion between the first section and the second section of the first sidewall spacer.
Lim teaches a device structure (1000i in Fig. 8 of Lim) comprising an isolation structure (200a in Fig. 2 of Lim) between two gate structures (160 in Fig. 2 of Lim).  The isolation structure is formed by: etching a dummy gate structure (160’ in Fig. 18) which is between the two gate structures to form a trench (see Fig. 19 of Lim); filling the trench with an insulation material to form the isolation structure (Fig. 21). The isolation structure comprises a first portion at the level of the fin, and a second portion between the sidewall spacers of the removed dummy gate (see Fig. 21 of Lim).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the isolation structure (in the trench 103) of Tseng as according to Lim in order to better isolate the first and second gate structures.
Regarding claim 2, Tseng in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the semiconductor body is a semiconductor fin (as taught in claim 1 above).  
Regarding claim 3, Tseng in view of Lim teaches all the limitations of the structure of claim 1 and further comprising: a third gate structure (left gate structure 150 in Fig. 6 of Tseng) on the semiconductor body; and an interconnect structure (interconnect structure that connects to the plug 190 to the left gate structure 170) including a contact (plug 190 to the left gate structure 170) physically connected to the first gate structure, wherein the first gate structure is laterally positioned between the second gate structure and the third gate structure (as shown in Fig. 5-6 of Tseng).  
Regarding claim 4, Tseng in view of Lim teaches all the limitations of the structure of claim 3 and also teaches wherein the second gate structure and the third gate structure are dummy gates that lack connections to the interconnect structure (as described in [0023] of Tseng, the dummy gate structures 130 and 150 are not electrically connected to other elements).  
Regarding claim 5, Tseng in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the first section and the second section of the first sidewall spacer are positioned over the top surface of the semiconductor body (as shown in Figs. 5-6 of Tseng), and the third cavity is centered between the first section of the first sidewall spacer and the second section of the first sidewall spacer (as shown in Figs. 5-6 of Tseng).  
Regarding claim 8, Tseng in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the semiconductor body includes a fourth cavity (the structure in Figs. 1-6 represents one of many similar structures in a wafer.  Such structures are implied in [0015] of Tseng.  So there is a second structure as formed by Tseng and Lim adjacent to the structure in claim 1.  The cavity of the isolation structure in the middle trench 103 of this second structure is identified as the fourth cavity), and further comprising: a second isolation structure (the second isolation structure in the middle trench 103 of this second structure) including a second dielectric layer (dielectric material in the second isolation structure) and a second sidewall spacer (spacers of the dummy gate structure 130 of the second structure), the second sidewall spacer having a first section and a second section (left and right sidewall spacer, respectively), the second dielectric layer including a first portion (as combined in claim 1, this is the portion of the second isolation structure under the top surface of the fin, as shown in Fig. 2 of Lim) in the fourth cavity and a second portion (portion of second dielectric layer in between the spacers, as shown in Fig. 2 of Lim) between the first section and the second section of the second sidewall spacer.  
Regarding claim 10, Tseng in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the first sidewall spacer comprises a first material (spacers 133 of Tseng are made of silicon nitride, as described in [0020] of Tseng), and the first dielectric layer comprises a second material (as described in 0019] of Tseng, the insulating material 104 in the trenches of the isolation structure is silicon oxide) having a different composition than the first material.  
Regarding claim 11, Tseng in view of Lim teaches all the limitations of the structure of claim 10 and also teaches wherein the first gate structure and the second gate structure each contain one or more metal gate materials (as described in [0023] of Tseng, the gate structures have metal electrodes 174), and the second material is silicon dioxide (as described in 0019] of Tseng).  
But Tseng in view of Lim does not teach wherein the first material is a low-k dielectric material.
Lim teaches that the spacer material (164a in Fig. 2 of Lim) include a low-k dielectric material (see [0059] of Lim). A typical low-k dielectric material known in the art is hafnium oxide.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the sidewall spacer from low-k dielectric material such as hafnium oxide, as according to Lim, in order to reduce capacitive coupling between the gate electrode with other electrical components.
Regarding claim 12, Tseng in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the second portion of the first dielectric layer extends in a lateral direction from the first section of the first sidewall spacer to the second section of the first sidewall spacer (as combined in claim 1 and shown in Fig. 2 of Lim).  
Regarding claim 13, Tseng in view of Lim teaches all the limitations of the structure of claim 12 and also teaches wherein the second portion of the first dielectric layer is positioned directly over the first portion of the first dielectric layer (as shown in Fig. 2 of Lim).  
Regarding claim 14, Tseng in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the second portion of the first dielectric layer is positioned directly over the first portion of the first dielectric layer (as shown in Fig. 2 of Lim).  
Regarding claim 21, Tseng in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the semiconductor body is free of the semiconductor layer in a space between the third portion of the semiconductor body and the shallow trench isolation region (as shown in Fig. 6 of Tseng, there is no epitaxial S/D region between the channel of the right gate structure 150/152 and the right STI region).  
Regarding claim 22, Tseng in view of Lim teaches all the limitations of the structure of claim 1 further comprising: an interconnect structure (interconnect structure that connects to the plug 190 to the left gate structure 170) including a contact (plug 190 to the left gate structure 170) physically connected to the first gate structure, wherein the second gate structure lacks a connection to the interconnect structure (as described in [0023] of Tseng, the dummy gate structures 130 and 150 are not electrically connected to other elements).  
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Lim as applied to claim 1 above, and further in view of Chang et al. (US 2019/0164952 A1).
Regarding claim 23, Tseng in view of Lim teaches all the limitations of the structure of claim 1 and also teaches wherein the semiconductor body is a first semiconductor body (as taught in claim 1), the semiconductor layer is a first semiconductor layer (as taught in claim 1), and further comprising: a second semiconductor body (the structure in Figs. 1-6 represents one of many similar structures in a wafer.  Such structures are implied in [0015] of Tseng.  So there is a second structure as formed by Tseng and Lim adjacent to the structure in claim 1) including a first cavity (the cavity of the isolation structure in the middle trench 103 of this second structure); a second semiconductor layer (layer comprising all S/D regions 180 of the second structure) including a first section (right S/D region 180 of the left gate structure 170 in the second structure) in the first cavity.
But Tseng in view of Lim does not teach the structure comprising: an interconnect structure including wiring connecting the first section of the first semiconductor layer and the first section of the second semiconductor layer to define a diode for an electrostatic discharge circuit.  
Chang discloses a electrostatic discharge (ESD) protection circuit where the transistors are wired to form diode in the circuit (see claim 19 of Chang).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed interconnection connecting the transistors to define a diode for an ESD protection circuit, as disclosed by Chang, when such application is needed.  The finFET structure of Tseng-Lim enables higher device density.
Regarding claim 24, Tseng in view of Lim teaches all the limitations of the structure of claim 23 and also teaches wherein the second semiconductor body includes a second cavity (cavity of the left S/D 180 of the right gate structure 150/152 in the second structure) and a third cavity (cavity of the middle trench 103 in Fig. 6 of Tseng, and Fig. 2 of Lim) laterally positioned between the first cavity and the second cavity, the second semiconductor layer includes a second section (S/D region 180) in the second cavity, and further comprising: a second isolation structure (the second isolation structure in the middle trench 103 of this second structure) laterally positioned between the first section and the second section of the second semiconductor layer, the second isolation structure comprising a dielectric material (material of the isolation structure) in the third cavity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822